Case 1:19-cv-00530-DDD-JPM : Document 67 Filed 09/01/21 Page 1of1PagelID#: 414

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JACKIE CALLENDER, CIVIL DOCKET NO. 1:19-CV-00530
Plaintiff
VERSUS JUDGE DRELL

WAL-MART LOUISIANA, L.L.C.,
Defendant MAGISTRATE JUDGE PEREZ-MONTES ©

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Callender’s Motion to Remand (ECF No. 52) is DENIED.

THUS, ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

of
this S [day of August 2021.

JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT

 
